Citation Nr: 0946131	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board observes that the issues on appeal were first 
adjudicated in a February 2005 rating decision wherein the 
Veteran's claim for service connection for bilateral high 
frequency sensorineural hearing loss was granted with an 
evaluation of 0 percent, effective August 30, 2004 and the 
Veteran's claim for service connection for PTSD was denied.  
Thereafter, additional evidence was received and the claim 
was readjudicated in a May 2005 rating decision.  The Veteran 
then filed a timely notice of disagreement (NOD) in June 
2005.  The Veteran specifically noted that he disagreed with 
the March 2005 letter which accompanied the February 2005 
rating decision.  Therefore, the Board determines that the 
February 2005 rating decision is on appeal with regard to the 
Veteran's claims.  Cf. Jennings v. Mansfield, 509 F.3d 1362 
(2007) (a claim becomes final and subject to a motion to 
reopen only after the period for appeal has run, and any 
interim submissions before finality must be considered by the 
VA as part of the original claim).  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.

The record reflects that the Veteran submitted additional 
evidence directly to the Board in June 2009, accompanied by a 
waiver of having this evidence initially considered by the 
agency of original jurisdiction (AOJ) in accord with 38 
C.F.R.         § 20.1304.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level I 
hearing acuity in his right ear and Level III hearing acuity 
in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);         38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2004, prior to the initial 
unfavorable AOJ decision issued in February 2005.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the 
September 2004 VCAA notice did not notify the Veteran 
regarding the assignment of disability ratings and effective 
dates.  However, as the Board herein concludes that the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable disability evaluation for service-
connected bilateral hearing loss, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.

Regarding the Veteran's claim for an initial compensable 
disability rating, section                   § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

However, the Board notes that the Court drew a distinction 
between the notice requirements for a claim involving an 
initial disability rating and a claim for additional 
(increased) compensation of an already service-connected 
disability and only indicated that the requirements 
referenced above were relevant to claims for increased 
compensation.  As the issue on appeal involves entitlement to 
an initial compensable evaluation, the Board finds that no 
discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.

In sum, the Veteran has been provided VCAA notice in 
accordance with                 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 with respect to all pertinent provisions.  As 
such, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.   

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A;       38 C.F.R. § 3.159(c)(4)(i) (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant 
private and VA treatment records.  Moreover, the Veteran was 
provided VA examinations in December 2004 and January 2009 
with respect to his claim for a compensable disability rating 
for service-connected hearing loss.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are more than adequate, as they are predicated 
on a full reading of the private and VA medical records in 
the Veteran's claims file.  The examiners considered all of 
the pertinent evidence of record, to include the Veteran's 
service treatment and post-service VA and non-VA treatment 
records, and the statements of the appellant, and provided a 
complete rationale for the opinions provided.  

During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the United States Court of Appeals 
for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.

In this case, the January 2009 VA examination report notes 
the Veteran's particular complaints as to the effect of his 
hearing loss on his daily activities and occupation (i.e., 
trouble hearing in background noise if not looking at the 
speaker).  This appears to comply with Martinak.   However, 
even if this description of the functional effects of the 
Veteran's hearing disability is somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  See Martinak.  
The Veteran has not alleged any prejudice caused by a 
deficiency in the examination here.  Throughout the course of 
this appeal, he has been represented by a veterans' service 
organization, and there are no allegations of prejudice in 
any of the documents submitted. 

For these reasons, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  An additional 
VA examination is not necessary in this case in order to 
adjudicate his claim for a higher evaluation of bilateral 
hearing loss.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  

II.	Initial Compensable Disability Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;              
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, when 
an initial evaluation is being assigned and consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2008).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
pure tone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R.         § 
4.85. 

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2009).  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral, and that 
Roman numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2009).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his service-connected hearing loss 
is very deficient and warrants a compensable disability 
evaluation.  

At the time of the December 2004 VA examination report, the 
Veteran's right ear pure tone thresholds were 10 decibels 
(dB) at 1000 Hertz (Hz), 40 dB at 2000 Hz,  65 dB at 3000 Hz, 
and 60 dB at 4000 Hz.  The pure tone threshold average for 
the right ear was 43.75 dB with a speech discrimination score 
of 92 percent.  The left ear pure tone thresholds were 15 dB 
at 1000 Hz, 50 dB at 2000 Hz, 65 dB at 3000 Hz, and 80 dB at 
4000 Hz.  The pure tone threshold average for the left ear 
was 52.5 with a speech discrimination score of 92 percent.  
When the average pure tone thresholds are combined with the 
speech discrimination scores of 92 percent for the right ear 
and 92 percent for the left ear, the resulting hearing 
impairments from Table VI are Level I impairment of the right 
ear and Level I impairment of the left ear.  When the 
findings are combined on Table VII, the Level I impairment of 
the left ear and the Level I impairment of the right ear 
results in a zero percent disability evaluation.

At the time of the January 2009 VA examination report, the 
Veteran's right ear pure tone thresholds were 20 dB at 1000 
Hz, 55 dB at 2000 Hz, 65 dB at 3000 Hz, 65 dB at 4000 Hz.  
The pure tone threshold average for the right ear was 51 dB 
with a speech discrimination score of 96 percent.  The left 
ear pure tone thresholds were 20 dB at 1000 Hz, 65 dB at 2000 
Hz, 75 dB at 3000 Hz, and 85 dB at 4000 Hz.  The pure tone 
threshold average for the left ear was 61 dB with a speech 
discrimination score of 88 percent.  When the average pure 
tone thresholds are combined with the speech discrimination 
scores of 96 percent for the right ear and 88 percent for the 
left ear, the resulting hearing impairments from Table VI are 
Level I impairment of the right ear and Level III impairment 
of the left ear.  When the findings are combined on Table 
VII, the Level III impairment of the left ear and the Level I 
impairment of the right ear results in a zero percent 
disability evaluation.

The Board has also considered whether an initial compensable 
disability evaluation for hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the Veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the Veteran does not have pure tone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 Hertz or a pure tone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 
the provisions of 38 C.F.R. § 4.86 are not applicable to this 
case.

Based on the aforementioned audiometric data from the VA 
audiological examinations, the Board finds that the 
noncompensable disability evaluation is appropriate and there 
are no other findings that would warrant a higher disability 
evaluation.  38 C.F.R. §4.86, Diagnostic Code 6100.  
Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore staged ratings are not 
appropriate.  See Fenderson, supra.

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Thus, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann, supra.  In other words, 
the Board is bound by law to apply VA's rating schedule based 
on the Veteran's audiometric results.  See 38 U.S.C.A.           
§ 1155; 38 C.F.R. § 4.1.

The Board has considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See       38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."   
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss inadequate.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
As such, referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

In reaching this conclusion, the Board notes that under the 
provisions of                  38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.          
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's PTSD claim, pursuant to the duty to assist, the 
claim must be remanded for further development.

Initially, the Board acknowledges that the Veteran submitted 
a stressor capable of verification.  In the February 2005 
PTSD questionnaire, the Veteran reported that he was aboard 
the USS CORAL SEA and was above the flight deck watching air 
operations and planes that were flying off the ship to their 
home bases.  He stated that they were about 24 hours from 
Alameda.  The F4 was launched and he saw the pilot and co-
pilot ejected from the plane.  He saw one land on the flight 
deck and the other land on the cockpit of another aircraft.  
The Veteran noted that the incident happened in July 1970 
with question as to the specific date.  The RO submitted a 
request to U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) to verify the Veteran's reported 
stressor.  In the response, it was noted that the 1970 
command history of the USS CORAL SEA was reviewed.  The 
history revealed that the USS CORAL SEA was conducting 
Special Operations on Yankee Station off the coast of 
Vietnam, when on May 17, 1970, an F4B Phantom had an apparent 
explosion in its starboard engine during the takeoff catapult 
run with the loss of the aircraft.  The pilot went missing, 
but the radar intercept officer was ejected and recovered.  
The USS CORAL SEA departed Vietnam on June 2, 1970 and 
returned to Alameda, California, on July 1, 1970.


In reviewing the aforementioned evidence, the Board 
acknowledges that there are several inconsistences between 
the JSRRC response and the Veteran's statements, to include 
the date and location.  However, in resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
Veteran's stressor has been sufficiently verified.  
Nonetheless, there is uncertainty as to whether the Veteran 
has a current diagnosis of PTSD that is related to his 
verified stressor.   

The record reflects that the Veteran was afforded a VA 
examination in December 2004.  The examiner reviewed the 
claims file and took into account the Veteran's reported 
stressors, to include the aforementioned stressor.  The 
examiner determined that the Veteran did not meet the 
criteria for PTSD.  Indeed, on Axis I, the examiner noted 
that the Veteran had partial symptoms of PTSD, but not 
sufficient to make a diagnosis.  In contrast, the Veteran 
submitted another medical record wherein the Veteran was 
diagnosed with PTSD.  Although the report discussed the 
Veteran's verified stressor, it is unclear as to whether the 
diagnosis of PTSD was based solely upon the verified stressor 
or whether the diagnosis took into account the Veteran's 
unverified stressors, which would not allow for a grant of 
service connection.  See generally, Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (noting that where a Veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the Veteran's service).  When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
Board finds that the Veteran must be provided a new VA 
examination to clarify his diagnosis.  

Accordingly, the claim is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature, severity and 
etiology of any current psychiatric 
disorder to include the Veteran's claimed 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD).  If 
the examiner finds that the evidence 
supports the diagnosis of PTSD, the 
examiner should opine as to whether it is 
at least as likely as not that the 
appellant's PTSD is the result of his 
verified stressor.  In this respect, the 
examiner should consider that the stressor 
of witnessing a plane malfunction with 
pilot and co-pilot being ejected (as 
described above) has been sufficiently 
verified by the evidence.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The RO should then readjudicate the 
claim.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


